ACCEPTED
                                                                                          03-15-00025-CV
                                                                                                  7355162
                                                                               THIRD COURT OF APPEALS
                                                                                          AUSTIN, TEXAS
                                                                                    10/13/2015 3:09:08 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK
                               No. 03-15-00025-CV

                                                                        FILED IN
                            In The Court of Appeals              3rd COURT OF APPEALS
                                                                      AUSTIN, TEXAS
                            Third District of Texas              10/13/2015 3:09:08 PM

                                Austin, Texas                        JEFFREY D. KYLE
                                                                          Clerk


  APPELLANTS, LAKEWAY REGIONAL MEDICAL CENTER, LLC AND SURGICAL
     DEVELOPMENT PARTNERS, LLC// CROSS-APPELLANT, LAKE TRAVIS
  TRANSITIONAL LTCH, LLC N/K/A LAKE TRAVIS SPECIALTY HOSPITAL, LLC

                                          v.

 APPELLEES, LAKE TRAVIS TRANSITIONAL LTCH, LLC N/K/A LAKE TRAVIS
   SPECIALTY HOSPITAL, LLC// CROSS-APPELLEES, LAKEWAY REGIONAL
MEDICAL CENTER, LLC, SURGICAL DEVELOPMENT PARTNERS, LLC, BRENNAN,
             MANNA, & DIAMOND, LLC AND FRANK T. SOSSI


     APPELLANTS LAKEWAY REGIONAL CENTER, LLC’S AND
  SURGICAL DEVELOPMENT PARTNERS, LLC’S FIRST UNOPPOSED
          MOTION FOR EXTENSION OF TIME TO FILE
                 CROSS-APPELLEES’ BRIEF


TO THE HONORABLE COURT OF APPEALS:

         Appellants/Cross-Appellees Lakeway Regional Medical Center, LLC and

Surgical Development Partners, LLC (“Movants”) file this first unopposed motion

for an extension of time to file their Cross-Appellees’ Brief in this appeal.

Currently, Movants’ Appellees’ Brief is due on October 21, 2015.             Movants

respectfully request that this Court extend the time for filing their Cross-Appellees’




54189289.1                                1
Brief by 30 days to Friday, November 20, 2015. This is the first request for an

extension of time by Movants for the filing of their Cross-Appellees’ Brief.

         The reason for this extension request is that Appellee/Cross-Appellant Lake

Travis Transitional LTCH, LLC n/k/a/ Lake Travis Specialty Hospital, LLC

(“LTT”) has asked for a 30-day extension of time to file its Appellee’s Brief. The

parties have cooperated with one another to maintain a parallel briefing schedule.

Further, Movants need additional time to respond to LTT’s Cross-Appellant’s

Brief.

         This motion is unopposed.

         WHEREFORE, Appellants/Cross-Appellees Lakeway Regional Medical

Center, LLC and Surgical Development Partners, LLC respectfully request that

this Court grant this motion, extend the deadline to file their Cross-Appellees’

Brief to November 20, 2015, and grant to them all other relief to which they may

be entitled.




54189289.1                                2
             Respectfully submitted,

             NORTON ROSE FULBRIGHT US LLP

             By:          /s/ Joy M. Soloway
                   Jeff Cody
                   jeff.cody@nortonrosefulbright.com
                   State Bar No. 4468960
                   Barton Wayne Cox
                   beau.cox@nortonrosefulbright.com
                   State Bar No. 24065087
                   James V. Leito IV
                   james.leito@nortonrosefulbright.com
                   State Bar No. 24054950
             2200 Ross Avenue, Suite 3600
             Dallas, TX 75201-7932
             Telephone: (214) 855-8000
             Telecopier: (214) 855-8200

                   Joy M. Soloway
                   joy.soloway@nortonrosefulbright.com
                   State Bar No. 18838700
             1301 McKinney, Suite 5100
             Houston, TX 77010-3095
             Telephone: (713) 651-5151
             Telecopier: (713) 651-5246

             Counsel for Appellants/Cross-Appellees
             Lakeway Regional Medical Center, LLC and
             Surgical Development Partners, LLC




54189289.1     3
                                       WRIGHT & CLOSE, LLP
                                             Jessica Z. Barger
                                             barger@wrightclose.com
                                             State Bar No. 24032706
                                             Raffi Melkonian
                                             melkonian@wrightclose.com
                                             State Bar No. 24090587
                                       One Riverway, Suite 2200
                                       Houston, TX 77056
                                       Telephone: (713) 572-4321
                                       Telecopier: (713) 572-4320
                                       Counsel for Appellant/Cross-Appellee
                                       Surgical Development Partners, LLC

                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred with all counsel for the other parties and that
this motion is unopposed.

                                           /s/ Joy M. Soloway
                                       Joy M. Soloway




54189289.1                               4
                          CERTIFICATE OF SERVICE

      I hereby certify that on the 13th day of October 2015, the foregoing motion
was served, via FileTime.com, upon the following counsel of record:

         Mr. S. Abraham Kuczaj III
         akuczaj@scottdoug.com
         Ms. Paige A. Amstutz
         pamstutz@scottdoug.com
         Mr. Steven J. Wingard
         swingard@scottdoug.com
         Ms. Jane Webre
         jwebre@scottdoug.com
         SCOTT, DOUGLASS & MCCONNICO, LLP
         303 Colorado, Suite 2400
         Austin, TX 78701
         Counsel for Appellee/Cross-Appellant Lake Travis Transitional LTCH, LLC
         Via Email Only
         Mr. Robert A. Bragalone
         rbragalone@gordonrees.com
         Mr. B. Ryan Fellman
         rfellman@gordonrees.com
         Mr. Steven Lawson
         slawson@gordonrees.com
         GORDON & REES LLP
         2100 Ross Avenue, Suite 2800
         Dallas, TX 75201
         Counsel for Appellees Brennan, Manna & Diamond, LLC and
         Frank T. Sossi
         Via Email Only
                                         /s/ Joy M. Soloway
                                      JOY M. SOLOWAY




54189289.1                               5